In his motion for rehearing appellant practically concedes that the issue of self-defense was not supported by testimony. There is strong contention, however, that our opinion incorrectly decided the various phases of manslaughter. Appellant says that we erred in holding that he asked no special charge on manslaughter. We did not intend to so hold, but did intend to say that no charge was asked presenting manslaughter defensively in connection with the charge of murder. The special charge asked is as follows:
"Gentlemen of the jury, you are instructed that if the defendant had been informed from any source that the deceased had been guilty of insulting words or conduct toward his, defendant's sister, he had the right to arm himself and to approach the deceased for an explanation of said conduct and words, and if at the time, the defendant approached the deceased, he, the deceased, stated to the defendant, that he had not made any PUBLIC talk about the defendant's sister, and if the defendant construed said statement in connection with the manner in which it was made, as an affirmance of the fact that the deceased had made PRIVATE talks about the defendant's sister, and the defendant, out of passion arising from said statement of the deceased at the time in connection with any previous information that had been conveyed to the defendant, shot and killed the deceased, his offense should not be of a higher grade than manslaughter, and the fact that he was armed and that he accosted the deceased for an explanation would in no way preclude his right to have the offense reduced to the grade of manslaughter."
That this special charge is erroneous is manifest. It omits the essential ingredient of a passion such as rendered the mind incapable of cool reflection. Passion includes anger and rage. To tell the jury that if appellant in passion from any cause, shot and killed, he could be guilty of nothing more than manslaughter, would announce a doctrine which would eliminate murder from most homicide cases.
The contention that said charge should have been given because same presented appellant's right to arm himself and ask an explanation, seems to us erroneous for an additional reason to that advanced in our former opinion. The record seems to present no evidence supporting such issue. The parties to the tragedy seem to have lived not very far apart and it does not appear that appellant went to the field, home, or place of business of deceased on the occasion of the homicide; but that *Page 633 
he met him casually in a public storehouse and that on said occasion, after delivering a message to another party, appellant accosted deceased. Appellant did not testify and nothing in the testimony of any other witness suggests that appellant went to said place because he expected or purposed to meet deceased. We know of no rule or law in this State giving to one who says that another party has insulted a female relative the right to put a pistol in his pocket and go promiscuously about public places or anywhere that his business may call him and then seek to justify the having on or about his person such weapon upon the hypothesis that he might meet the party who had insulted his relative, in some place.
Appellant again insists that the charge on manslaughter was too restrictive and that it excluded any idea of manslaughter predicated upon insult to a female relative as presented to appellant or discovered by him, from statements made by Sheriff Deason and county attorney Pannill. We have examined the testimony on this point and find that both of said men testified and denied having communicated to appellant any information to the effect that deceased made slanderous statements about his sister. Both said witnesses disclosed that appellant and his brother came together making inquiries about the fact that deceased had gone on the bond of one Audie Moore. Audie Moore was a relative of appellant and there seems no question but that he had been before the grand jury and had made damaging statements concerning appellant's sister.
We have again examined the charge of the court and while same may not have been as aptly framed as it might, still we think it substantially presented the issues made by the record and that no harm to appellant seems to have resulted from the terms of said charge. The evidence discloses almost without contradiction that the sister of appellant had gone away from her home on several occasions and that appellant and his brother had brought her back; also that Audie Moore, a relative of appellant had made derogatory statements concerning the girl and that someone had caused the arrest of Audie Moore on a charge of burglarizing a house and that deceased had gone on his bond. It seems uncontroverted that this fact angered appellant and his brother. The grand jury of Erath County was in session and Audie Moore was before said body and evidently had made damaging statements concerning Hallie Moore. Effort seemed in progress to have Audie Moore indicted for perjury on this occasion. The grand jury sent for Miss Hallie Moore to come before them, evidently for the purpose of laying predicate for an indictment against Audie Moore based upon her denial of the charges made by him. When Hallie Moore came to the courthouse where the grand jury was in session she was accompanied by appellant and his brother who then insisted that she not be carried before the grand jury but that the matter of further investigating the charges made by Audie Moore, be dropped. It was on this occasion that feeling by them against deceased was *Page 634 
manifest. The eyewitnesses to the homicide, which occurred a few days after the visit of appellant and his brother and sister to the grand jury, testified without exception, that appellant abused deceased and asked him questions relative to his connection with Audie Moore and what Audie had said, but deceased denied having anything to do with it whatever, and denied that he had made any statement about the young lady either in public or in private. As disclosed by these witnesses, the homicide seemed to have been one of unquestioned premeditation. The only foundation for a claim that anything was said by deceased at that time suggesting a reflection upon appellant's sister, was the statement contained in the dying declaration of deceased in which he said that he told appellant that he had made no public statement about the girl. This statement was taken under peculiar circumstances. The Justice of the Peace said he went down to the depot that night and there found deceased who was under the influence of drugs and very weak. A strange man who was unknown to the Justice of the Peace wrote down what was introduced as the dying declaration of the deceased. It was not signed by deceased and the man who wrote it down was not produced as a witness. It was not shown that after said statement was completed it was read over to the deceased. That portion of said statement in which deceased purports to say that he told appellant that he had made no public statement about the girl is entirely reconcilable with the testimony of the disinterested State witnesses who were present at the homicide and testified that when appellant walked up to deceased and accosted him that he asked him if he had taken any part in this Audie and Hallie affair and deceased said that he had not, and appellant then asked him if he had made any private talk about her and deceased replied that he had not, and appellant then asked him if he had made any public talk about her and deceased said that he had not, and appellant then called him a G_d D__m lying son of a B___h and shot him.
We are constrained to believe that appellant has had a fair trial and that no errors appear that would call for reversal of the case and the motion for rehearing is overruled.
Overruled.